Exhibit 10.58

THIRD AMENDMENT

TO THE

CONTRACT OF EMPLOYMENT

BETWEEN FOSTER WHEELER ENERGY LIMITED

AND

MICHELLE K. DAVIES

WHEREAS, FOSTER WHEELER ENERGY LIMITED (the “Company”) entered into a Contract
of Employment with MICHELLE K. DAVIES (the “Executive”) dated 8th August 2008
(the “Contract”), a First Amendment thereto effective as of January 1, 2010, and
a Second Amendment thereto effective as of November 1, 2011 (the Contract, as
amended by the First and Second Amendments, the “Agreement”); and

WHEREAS, the Company is relocating the Executive’s primary office from Geneva,
Switzerland to Reading, England (the “Relocation”), and as a result of the
Relocation the Executive will no longer be required to perform her services the
majority of the working days on which the Executive is not travelling outside of
Switzerland and United Kingdom at the Company’s affiliates’ offices in Geneva,
Switzerland.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agree that the
Agreement is amended effective as of March 1, 2013 (the “Third Amendment
Effective Date”) as follows:

 

1. The Contract’s Place of Work/Mobility clause, as previously amended by the
Second Amendment, is hereby amended to read in its entirety as follows:

“The duties to be performed by the Executive hereunder shall be performed at the
Company’s offices in Reading, England. The Executive shall maintain her personal
residence within a reasonable daily commute of the Reading, England area.”

 

2. The Company shall pay any costs incurred in cancelling the Executive’s Swiss
work permit and/or visa.

 

3. The Executive agrees that the Relocation does not constitute “Good Reason” as
defined in Section 1.1.2 of the Notice and Termination clauses of the Contract,
as previously amended by the Second Amendment. Section 1.1.2 (iv) of the Notice
and Termination clauses is hereby amended in its entirety to read as follows:

“(iv) a material change in the geographic location at which the Executive must
perform the Executive’s services, which material change shall be presumed to
have occurred if the principal geographic location at which the Executive must
perform the Executive’s services is relocated to a place that increases the
Executive’s commute to the Company’s Reading, England office by more than fifty
(50) miles; or”

 

4. Other than as expressly set forth in this Third Amendment, the Agreement
remains unchanged.

 

5. This Third Amendment may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



--------------------------------------------------------------------------------

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to the
Agreement effective as of the Third Amendment Effective Date.

 

 

FOSTER WHEELER ENERGY LIMITED By:   /s/ Franco Baseotto Name:   Franco Baseotto
Title:   Director Dated:   30-10-2012

 

/s/ Michelle K. Davies Michelle K. Davies Dated: 30-10-2012

 

3